Alexander, C.J.
¶41 (concurring) — I concur in the result reached by the majority. I do so solely on the basis that the officers who seized contraband from Jesus Valdez’s automobile exceeded the scope of a search incident to arrest when *780they searched an area of the automobile that was not within the passenger compartment and thereby violated article I, section 7 of the Washington Constitution. See majority at 778. Consistent with reasoning this court set forth in State v. Patton, 167 Wn.2d 379, 396 n.9, 219 P.3d 651 (2009), I would have us not reach the Fourth Amendment question “ [b] ecause we [can] resolve this case on independent and adequate state grounds under article I, section 7.” See also, e.g., Dreiling v. Jain, 151 Wn.2d 900, 915 n.6, 93 P.3d 861 (2004) (“Because of our substantive resolution of these questions on state common law and constitutional grounds, we do not reach the [Seattle] Times’ federal theories.” (citing Seattle Times Co. v. Ishikawa, 97 Wn.2d 30, 640 P.2d 716 (1982))); City of Seattle v. McCready, 123 Wn.2d 260, 281-82, 868 P.2d 134 (1994) (unnecessary to reach Fourth Amendment argument given determination that warrants at issue violated article I, section 7).